DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 4, 6, 8, 9, 11, 12, and 13 are pending.
Claims 2, 5, 7, 10, and 14-16 are cancelled.

Response to Arguments
Applicant’s argument has been fully considered but it is not persuasive.  See discussion below. 

Claim Objections
Claims 8, 9, 12, and 13 are objected to because of the following informalities:  the claims contain typographical errors (“… Reference source not found…”).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 8, 9, 11, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Kelleher et al. (US 20150057701 A1, February 26, 2015) (hereinafter “Kelleher”).
Regarding claims 1, 6, and 11, Kelleher teaches a tissue biostimulator (and method of use) comprising a power source (110, Fig.3); a housing (202, Fig. 5B) having a concave surface; and one or more LEDs (e.g., 207, Fig. 3) mounted within the concave surface of the housing, wherein each of the one 

    PNG
    media_image1.png
    548
    299
    media_image1.png
    Greyscale

Note that while Kelleher teaches that the central axis of the LEDs are substantially at an oblique angle with respect to the eyelid, as Applicant correctly observes (Remarks at 6),  Kelleher nevertheless teaches emission of light that reaches the retina (as shown above) to stimulate healing of the retina (to some extent).  
Regarding claims 3, 8, and 12, Kelleher teaches a tissue biostimulator (and method of use), wherein the one or more LEDs comprises a wavelength from about 600 nm to about 700 nm.  See, e.g., [0109], [0117], [0119].
claims 4, 9, and 13, Kelleher teaches a tissue biostimulator (and method of use), further comprising a timer.  See, e.g., [0166].

Prior Art of Record
The prior art made of record and not relied upon is considered to be pertinent to applicant's disclosure.
Blumenkranz et al. (US 20120209051 A1, August 16, 2012) teaches a tissue biostimulator comprising one or more LEDs mounted within the concave surface of the housing, as depicted in Fig. 4, for example.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792